Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/353,274, the examiner acknowledges the applicant's submission of the amendment dated 10/20/2020.  Claims 1, 10, and 14 have been amended. Claims 1-16 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982).
 An information processing system, comprising: a plurality of storage devices each including a nonvolatile memory (Hashimoto: Fig. 1, storage units 2 and 3; “In this embodiment, a SSD (Solid State Drive), which is a nonvolatile storage device, is used as the storage unit” (paragraph 0093)); and  a storage controller configured to: write each of data portions corresponding to logical addresses belonging to a first logical address space to any storage device selected from the plurality of storage devices, in accordance with write requests received from a host (Hashimoto: Fig. 1, CPU 5; "The OS 100 refers to the metadata 300 stored in the main memory 6, specifies a logical address (LBA: Logical block Address) of the storage unit 2 corresponding to the access-requested file, and transmits the command, the LBA, and data to the storage unit 2 via the interface 19. Upon receiving a response from the storage unit 2, the OS 100 transmits a response to the application program 400. When the logical drive 4 changes to a migration state explained below, the OS 100 recognizes the storage unit 2 and the storage unit 3 as the logical drive 4" (paragraph 0105)); … when it is determined that a first storage device of the plurality of storage devices is to be removed and an additional storage device including a nonvolatile memory is connected to the storage controller (Hashimoto: "FIGS. 36 and 37 are state transition charts for explaining a life cycle of the storage unit. A value of the storage status area 2006 of the storage unit immediately after manufacturing of the storage unit, immediately after shipping of the storage unit, immediately after erasing of the storage unit, and immediately after formatting of the storage unit is the storage status=0 indicating the initial storage state (step S330). Thereafter, the storage status changes to the storage status=1 indicating the normal state, whereby the storage unit is used as a normal storage unit by the OS 100 (step S331). As the storage unit is further deteriorated in reliability, :  control the first storage device in a first mode in which data write is inhibited and data read is permitted (Hashimoto: "According to an embodiment, when a storage status of a first storage unit is recognized as a protected state, a control unit writes data to a second storage unit. When a read target address is recorded in a data migration log area, the control unit reads data from the second storage unit. When the read target address is not recorded in the data migration log area, the control unit reads data from the first storage unit" (abstract)).
Hashimoto does not teach manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table; however, Chen teaches manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table (Chen: "An address link table records a mapping relationship between a plurality of logical addresses 
Hashimoto and Chen are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto to include manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table as taught by Chen since doing so would provide the benefit of [Chen: " The invention provides a method for accessing a flash memory. Some logical addresses recorded in an address link table provided by the invention are not mapped to physical addresses of a flash memory. Instead, the logical addresses are mapped to a null physical address in the address link table. When the address link table comprises more logical addresses mapped to the null physical address, the flash memory comprises more memory units with physical addresses to which no logical addresses are mapped, and the physical addresses can be used by the controller for data storage. In addition, the host can eliminate a mapping relationship between a logical address and a physical address from the address link table by writing predetermined data to the physical address. Moreover, when the host writes data to a logical address mapped to a null physical 
Hashimoto in view of Chen does not teach execute, in response to receiving, from the host, first subsequent write requestsdesignating logical addresses corresponding to data portions already written to the first storage device, the data portions already written to the first storage device, to any storage device selected from the additional storage device and remaining one or more storage devices of the plurality of storage devices except for the first storage device execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to2 Application No. 16/353,274 Reply to Office Action of July 28, 2020the remaining one or more storage devices, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to any storage device selected from the remaining one or more storage devices and the additional storage device; however, Brooks teaches execute, in response to receiving, from the host, first subsequent write requestsdesignating logical addresses corresponding to data portions already written to the first storage device, the data portions already written to the first storage device, to any storage device selected from the additional storage device and remaining one or more storage devices of the plurality of storage devices except for the first storage device execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to2 Application No. 16/353,274 Reply to Office Action of July 28, 2020the remaining one or more storage devices, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to any storage device selected from the remaining one or more storage devices and the additional storage device (Brooks: "In the example method depicted in FIG. 4, identifying (402), for a dataset (412), a plurality of storage systems (414, 424, 428) across which the dataset (412) will be synchronously replicated may be carried out, for example, by examining a pod definition or similar data structure that associates a dataset (412) with one or more storage systems (414, 424, 428) which nominally store that dataset (412). A ‘pod’, as the term is used here and throughout the remainder of the present application, may be embodied as a management entity that represents a dataset, a set of managed objects and management operations, a set of access operations to modify or read the dataset, and a plurality of storage systems. Such management operations may modify or query managed objects equivalently through any of the storage systems, where access operations to read or modify the dataset operate equivalently through any of the storage systems. Each storage system may store a separate copy of the dataset as a proper subset of the datasets stored and advertised for use by the storage system, where operations to modify managed objects or the dataset performed and completed through any one storage system are reflected in subsequent management objects to query the pod or subsequent access operations to read the dataset. Additional details regarding a ‘pod’ may be found in previously filed provisional patent application No. 62/518,071, which is incorporated herein by reference. In such an example, the pod definition may include at least an identification of a dataset (412) and a set of 
Hashimoto, Chen, and Brooks are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto in view of Chen to include execute, in response to receiving, from the host, first subsequent write requestsdesignating logical addresses corresponding to data portions already written to the first storage device, the data portions already written to the first storage device, to any storage device selected from the additional storage device and remaining one or more storage devices of the plurality of storage devices except for the first storage device execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to2 Application No. 16/353,274 Reply to Office Action of July 28, 2020the remaining one or more storage devices, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to any storage device selected from the remaining one or more storage devices and the additional storage device as taught by Brooks since doing so would provide the benefit of [Brooks: column 31, line 52 – column 32, line 29].
Therefore, it would have been obvious to combine Hashimoto, Chen, and Brooks for the benefit of creating the information processing system as specified in claim 1.
As per claim 6. Hashimoto teaches a command to invalidate the data portion to the one storage device (Hashimoto: "The data migration log area 550 is included in the data migration destination storage unit 3. When the information processing device 111 performs write in an LBA of the storage unit 3 or the information processing device 111 transmits a delete notification to the logical drive 4 to invalidate data in an LBA of the storage unit 2, the control program 200 stores a write target LBA and a write target sector size in the data migration log area 550 as shown in FIG. 50 as an update log (a data migration log) of the logical drive 4" (paragraph 0309)). 
Hashimoto does not teach wherein the storage controller is configured to send, when an update data portion corresponding to data portion already written to one storage device of the remaining one or more storage devices is written to other storage device of the remaining one or more storage devices or the additional storage device by the second processing; however, Brooks teaches wherein the storage controller is configured to send, when an update data portion corresponding to data portion already written to one storage device of the remaining one or more storage devices is written to other storage device of the remaining one or more storage devices or the additional storage device by the second processing  (Brooks: column 31, line 52 – column 32, line 29).
As per claim 7. Hashimoto teaches each of the local logical addresses includes of an identifier of a storage device in the storage system and a logical address within a logical address range for the storage device (Hashimoto: "FIG. 31 is a configuration example of data managed by the information processing device 111 before the life end processing S205 is performed. As explained above, the information processing device 111 transmits a data read or a write command to the storage unit 2 designating an LBA, which is a logical address, rather than requesting the storage unit 2 to read or write data directly designating a physical address of the NAND memory 16. The SSDC 41 in the storage unit 2 dynamically maps the LBA and a physical address of the NAND memory 16 based on mapping information stored in the management information 44. In this way, data that can be directly managed by the information processing device 111 is managed according to the LBA. As an address space that can be managed by the information processing device 111, an LBA area 2001 is mapped to the storage unit 2. The LBA area 2001 includes a Boot Loader area 2002, a metadata area 2003, and a user data area 2004. A part of the areas can be allocated to an area other than the LBA area such as a log page address accessible by a SMART Read Log command or a Read Log command of ACS-3. The storage unit 2 is allocated to the logical drive 4" (paragraph 0236)).  
Hashimoto does not teach wherein the storage controller manages mapping between the logical addresses and local logical addresses indicative of logical storage locations in a storage system comprising the plurality of storage devices and the additional storage device, by using the address translation table; however, Chen teaches wherein the storage controller manages mapping between the logical addresses and local logical addresses indicative of logical storage locations in a storage system comprising the plurality of storage devices and the additional storage device, by using the address translation table (Chen: "An address link table records a mapping relationship between a plurality of logical addresses and a plurality of physical addresses of the flash memory 108. The controller 106 can therefore map logical addresses received from the host 102 to physical addresses according to the address link table. The address link table us initialized and modified by the controller 106. In one embodiment, the address link table is stored in the flash memory 108. In another embodiment, the address link table is stored in registers of the controller 106" (paragraph 0023)).
As per claim 8. Hashimoto teaches each of the physical addresses includes an identifier of a storage device in the storage system and a physical address indicative of a physical storage location of a nonvolatile memory in the storage device (Hashimoto: "FIG. 31 is a configuration example of data managed by the information processing device 111 before the life end processing S205 is performed. As explained above, the information processing device 111 transmits a data read or a write command to the storage unit 2 designating an LBA, which is a logical address, rather than requesting the storage unit 2 to read or write data directly designating a physical address of the NAND memory 16. The SSDC 41 in the storage unit 2 dynamically maps the LBA and a physical address of the NAND memory 16 based on mapping information stored in the management information 44. In this way, data that can be directly managed by the information processing device 111 is managed according to the LBA. As an address space that can be managed by the information processing device 111, an LBA area 
Hashimoto does not teach wherein the storage controller manages mapping between the logical addresses and physical addresses indicative of physical storage locations in a storage system comprising the plurality of storage devices and the additional storage device, by using the address translation table; however, Chen teaches wherein the storage controller manages mapping between the logical addresses and physical addresses indicative of physical storage locations in a storage system comprising the plurality of storage devices and the additional storage device, by using the address translation table (Chen: "An address link table records a mapping relationship between a plurality of logical addresses and a plurality of physical addresses of the flash memory 108. The controller 106 can therefore map logical addresses received from the host 102 to physical addresses according to the address link table. The address link table us initialized and modified by the controller 106. In one embodiment, the address link table is stored in the flash memory 108. In another embodiment, the address link table is stored in registers of the controller 106" (paragraph 0023)).
As per claim 14. An information processing system, comprising: a plurality of storage devices each including a nonvolatile memory (Hashimoto: Fig. 1, storage units 2 and 3; “In this embodiment, a SSD (Solid State Drive), which is a nonvolatile storage device, is used as the storage unit” (paragraph 0093)); and  a storage controller configured to: write each of data portions corresponding to logical addresses belonging to a first logical address space to any storage device selected from the plurality of storage devices, in accordance with write requests received from a host (Hashimoto: Fig. 1, CPU 5; "The OS 100 refers to the metadata 300 stored in the main memory 6, specifies a logical address (LBA: Logical block Address) of the storage unit 2 corresponding to the access-requested file, and transmits the command, the LBA, and data to the storage unit 2 via the interface 19. Upon receiving a response from the storage unit 2, the OS 100 transmits a response to the application program 400. When the logical drive 4 changes to a migration state explained below, the OS 100 recognizes the storage unit 2 and the storage unit 3 as the logical drive 4" (paragraph 0105)); … and when it is determined that a first storage device of the plurality of storage devices is to be removed and an additional storage device including a nonvolatile memory is connected to the storage controller (Hashimoto: "FIGS. 36 and 37 are state transition charts for explaining a life cycle of the storage unit. A value of the storage status area 2006 of the storage unit immediately after manufacturing of the storage unit, immediately after shipping of the storage unit, immediately after erasing of the storage unit, and immediately after formatting of the storage unit is the storage status=0 indicating the initial storage state (step S330). Thereafter, the storage status changes to the storage status=1 indicating the normal state, whereby the storage unit is used as a normal storage unit by the OS 100 (step S331). As the storage unit is further deteriorated in reliability, the storage unit transitions to the storage status=2 indicating the low reliability state (step S332). After transitioning to the storage status=3 indicating the protected state (step S333), the storage unit changes to the storage status=5 indicating the discard target state (step S334). Then, finally, the storage unit is discarded by an operator or an administrator of the :  control the first storage device in a first mode in which data write is inhibited and data read is permitted (Hashimoto: "According to an embodiment, when a storage status of a first storage unit is recognized as a protected state, a control unit writes data to a second storage unit. When a read target address is recorded in a data migration log area, the control unit reads data from the second storage unit. When the read target address is not recorded in the data migration log area, the control unit reads data from the first storage unit" (abstract)).
Hashimoto does not teach manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table; however, Chen teaches manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table (Chen: "An address link table records a mapping relationship between a plurality of logical addresses and a plurality of physical addresses of the flash memory 108. The controller 106 can therefore map logical addresses received from the host 102 to physical addresses according to the address link table. The address link table us initialized and modified by the controller 106. In one embodiment, the address link table is stored in the flash memory 108. In another 
Hashimoto in view of Chen does not teach execute, in response to receiving, from the host, first subsequent write requests designating logical addresses corresponding to data portions already written to the first storage device, first processing of writing update data portions corresponding to the data portions already written to the first storage device, to the additional storage device; execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to7 Application No. 16/353,274 Reply to Office Action of July 28, 2020remaining one or more storage devices of the plurality of storage devices except for the first storage device, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to the additional storage device; and after free regions are allocated in the remaining one or more storage devices by the second write processing, execute, in response to receiving, from the host, further subsequent write requests, the further subsequent write requests including write requests designating logical addresses corresponding to data portions already written to the first storage device and write requests designating logical addresses corresponding to data portions already written to the remaining one or more storage devices, third processing of writing update data portions corresponding to the data portions already written to the first storage device and update data portions corresponding to data portions already written to the remaining one or more storage devices, to the remaining one or more storage devices; however, Brooks teaches execute, in response to receiving, from the host, first subsequent write requests designating logical addresses corresponding to data portions already written to the first storage device, first processing of writing update data portions corresponding to the data portions already written to the first storage device, to the additional storage device; (Brooks: column 31, line 52 – column 32, line 29; column 9, lines 51-58) execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to7 Application No. 16/353,274 Reply to Office Action of July 28, 2020remaining one or more storage devices of the plurality of storage devices except for the first storage device, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to the additional storage device; (Brooks: column 31, line 52 – column 32, line 29; column 9, lines 51-58) and after free regions are allocated in the remaining one or more storage devices by the second write processing, execute, in response to receiving, from the host, further subsequent write requests, the further subsequent write requests including write requests designating logical addresses corresponding to data portions already written to the first storage device and write requests designating logical addresses corresponding to data portions already written to the remaining one or more storage devices, third processing of writing update data portions corresponding to the data portions already written to the first storage device and update data portions corresponding to data portions already written to the remaining one or more storage devices, to the remaining one or more storage devices.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982) as applied to claim 1 above, and further in view of Kanno (US20170168929).
As per claim 2. Hashimoto in view of Chen and Brooks does not teach wherein the storage controller is configured to copy valid data in the first storage device to any storage device selected from the remaining one or more storage devices and the additional storage device, when an amount of the valid data in the first storage device is decreased to be below a threshold value by the first processing; however, Kanno teaches wherein the storage controller is configured to copy valid data in the first storage device to any storage device selected from the remaining one or more storage devices and the additional storage device, when an amount of the valid data in the first storage device is decreased to be below a threshold value by the first processing (Kanno: "Each block (copy source block), which includes only the invalid data as the valid data has been copied to a copy destination free block, becomes a free block. Since a free block contains no data, it is not necessary to manage the GC count of the free block" (paragraph 0074); "In contrast, if the total amount of the valid data of the first block group is less than or equal to threshold th2 (YES in step S24), the controller 4 selects a group of blocks (second block group) associated with a maximum GC count, from all block groups associated with GC counts less by at least one than the GC count of the first block group (step S27). The controller 4 copies the valid data of the first and second block groups to the copy destination free block (step S28). In step S28, the controller 4 further updates the look-up table (LUT) 33, associates the LBAs of the copied valid data with the physical addresses 
Hashimoto, Chen, Brooks, and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto in view of Chen, and Brooks to include wherein the storage controller is configured to copy valid data in the first storage device to any storage device selected from the remaining one or more storage devices and the additional storage device, when an amount of the valid data in the first storage device is decreased to be below a threshold value by the first processing as taught by Kanno since doing so would provide the benefit of [Kanno: "The garbage collection is an operation of creating a free space in the NAND memory 5. The garbage collection operation copies, to another block (a copy-target free block), all valid data items in several target blocks in which valid data and invalid data are mixed, in order to increase the number of free blocks in the NAND memory 5. Further, the garbage collection operation updates the look-up table (LUT) 33, and maps the respective LBAs of the copied valid data to correct physical addresses. A block, which includes only the invalid data after the valid data has been copied to another block, becomes a free block. Thus, this block can be reused after erasure" (paragraph 0049)].
Therefore, it would have been obvious to combine Hashimoto, Chen, Brooks, and Kanno for the benefit of creating the information processing system as specified in claim 2.  
As per claim 15. The information processing system of Claim 14, wherein the storage controller is configured to copy valid data in the first storage device to any storage device selected from the remaining one or more storage devices and the additional storage device, when an amount of the valid data in the first storage device is decreased to be below a threshold value by the first processing and the second processing.  The rationale in the rejections of claim 2 is herein incorporated.
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982) as applied to claim 1 above, and further in view of Nagashima (US20120268994).
As per claim 3. Hashimoto in view of Chen and Brooks does not teach wherein the first storage device is configured to execute a refresh operation in a period in which the first storage device is in the first mode, the refresh operation including (i) an operation of detecting blocks where data having an error bit count over a threshold value is stored, among blocks included in a nonvolatile memory in the first storage device, and (ii) an operation of requesting the storage controller to copy valid data in each of the detected blocks, and  the storage controller is configured to copy the valid data in each of the detected blocks to any storage device selected from the remaining one or more storage devices and the additional storage device, in response to reception of the request from the first storage device; however, Nagashima teaches wherein the first storage device is configured to execute a refresh operation in a period in which the first storage device is in the first mode, the refresh operation including (i) an operation of detecting blocks where data having an error bit count over a threshold value is stored, among blocks included in a nonvolatile memory in the first storage device, and (ii) an operation of requesting the storage controller to copy valid data in each of the detected blocks (Nagashima: "After the read operation, the drive control circuit 4 , and the storage controller is configured to copy the valid data in each of the detected blocks to any storage device selected from the remaining one or more storage devices and the additional storage device, in response to reception of the request from the first storage device (Nagashima: "The erased block of the data copy destination in the refresh operation is preferably a block with a small erase count and a small program count because the degradation of the insulating film is small. The refresh operation can eliminate at least the decrease in the threshold voltage caused by the influence of DR. In this embodiment, however, steps S21 and S22 need not always be executed" (paragraph 0109)).
Hashimoto, Chen, Brooks, and Nagashima are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto in view of Chen, and Brooks to include wherein the first storage device is configured to execute a refresh operation in a period in which the first storage device is in the first mode, the refresh operation including (i) an operation of detecting blocks where data having an error bit count over a threshold value is stored, among blocks included in a nonvolatile memory in the first storage device, and (ii) an operation of requesting the storage controller to copy valid data in each of the detected blocks, and  the storage controller is configured to copy the valid data in each of the detected blocks to any storage device selected from the remaining one or more storage devices and the additional storage device, in response to reception of the request from the first storage device as taught by Nagashima since doing so would provide the benefit of [Nagashima: "In addition, repetitive writing and reading of the NAND flash memory may cause errors in data stored in the memory cells. Hence, a memory system using a NAND flash memory performs error correction using ECC (Error Correction Code) to repair read data" (paragraph 0003)].
Therefore, it would have been obvious to combine Hashimoto, Chen, Brooks, and Nagashima for the benefit of creating the information processing system as specified in claim 3.  
As per claim 4. Hashimoto teaches information indicative of a logical address in the first logical address corresponding to the valid data in each of the detected blocks, to the storage controller (Hashimoto: "A Hierarchical structure in a software level of the information processing device 111 is shown in FIG. 7. Usually, an application program 400 loaded on the main memory 6 does not directly communicate with storage units such as the storage unit 2 and the storage unit 3 and communicates with the storage units through the OS 100 loaded to the main memory 6. The OS 100 communicates with the storage units through the UEFI firmware or the system BIOS. Before life end processing (processing at the end of the storage unit's life or Lifespan-reached processing) explained below, the OS 100 recognizes the storage unit 2 as a logical drive 4 (see FIG. 38) functioning as a logical unit and notifies the application program 400 of the logical drive 4 as an accessible storage drive. When the application program 400 needs to transmit a command such as a read request or a write request to the logical drive 
Hashimoto in view of Chen and Brooks does not teach wherein the storage controller is configured to send a write command including a logical address in the first logical address space corresponding to a data portion to be written, to any storage device selected from the plurality of storage devices, and the first storage device is configured to send …; however, Nagashima teaches wherein the storage controller is configured to send a write command including a logical address in the first logical address space corresponding to a data portion to be written, to any storage device selected from the plurality of storage devices, and (Nagashima: "The erased block of the data copy destination in the refresh operation is preferably a block with a small erase count and a small program count because the degradation of the insulating film is small. The refresh operation can eliminate at least the decrease in the threshold voltage caused by the influence of DR. In this embodiment, however, steps S21 and S22 need not always be executed" (paragraph 0109)) the first storage device is configured to send … (Nagashima: Fig. 10, default read S16).
 The information processing system of Claim 14, wherein the first storage device is configured to execute a refresh operation in a period in which the first storage device is in the first mode, the refresh operation including (i) an operation of detecting each of blocks where data having an error bit count over a threshold value is stored, among blocks included in a nonvolatile memory in the first storage device, and (ii) an operation of requesting the storage controller to copy valid data in each of the detected blocks, and  the storage controller is configured to copy the valid data in each of the detected blocks to any storage device selected from the remaining one or more storage devices and the additional storage device, in response to reception of the request from the first storage device.   The rationale in the rejections of claim 3 is herein incorporated.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982) as applied to claim 1 above, and further in view of Kapinos et al. (US20180024946).
As per claim 5. Hashimoto in view of Chen and Brooks does not teach wherein the storage controller is configured to drive an indicator configured to indicate that the first storage device is removable, when an amount of valid data in the first storage device has become zero and the first storage device becomes removable; however, Kapinos teaches wherein the storage controller is configured to drive an indicator configured to indicate that the first storage device is removable (Kapinos: "In an embodiment, the connectable storage has one or more indicators, e.g., light emitting diodes (LEDs), on it that indicate unsafe activity, i.e., warn if the connectable storage device should not be unplugged from another (host) device. These indicators might include a red light that comes on when it is unsafe to unplug the , when an amount of valid data in the first storage device has become zero and the first storage device becomes removable (Kapinos: "Referring now to FIG. 2, a connectable storage device 201 is illustrated in an unconnected or unplugged state with a host device 200, e.g., a laptop computer (only part of which is shown). When a connection element 202 of the connectable storage device 201 is plugged into a port 203 (e.g., USB port) of the host device 201, this permits the host device 200 and the connectable storage device 201 to communicate data (e.g., file data and control commands). The connectable storage device 201 includes a memory 205 and a processor (or circuit) 206 for data communication and storage. The connectable storage device 201 includes one or more indicators 204, e.g., that operate to indicate if the connectable storage device 201 is busy or is safe to remove, e.g., indicate if all write operations have been completed" (paragraph 0031); "Referring to FIG. 5, in a state where the connectable storage device is physically plugged into a host device port, as detected at 501, an embodiment determines if the connectable storage device has internal operations pending, as indicated at 502. If so, an embodiment sends a notification at 503, e.g., through a standardized interface, indicating to the host that the connectable storage device should not be removed, i.e., the host device may display an indicator that the connectable storage device is busy. This provides data to the host device to operate an indicator, e.g., a display graphic apprising the user that the connectable storage device is busy" (paragraph 0038)).
Hashimoto, Chen, Brooks, and Kapinos are analogous art because they are from the same field of endeavor of memory access and control.
wherein the storage controller is configured to drive an indicator configured to indicate that the first storage device is removable, when an amount of valid data in the first storage device has become zero and the first storage device becomes removable as taught by Kapinos since doing so would provide the benefit of [Kapinos: "Accordingly, an embodiment provides a connectable storage device (also referred to as a pluggable storage device) with indicators, uses a standardized interface to communicate with the connectable storage device, and a software driver that detects a state for indicating whether or not the connectable storage device is safe to remove" (paragraph 0019)].
Therefore, it would have been obvious to combine Hashimoto, Chen, Brooks, and Kapinos for the benefit of creating the information processing system as specified in claim 5.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982) as applied to claim 1 above, and further in view of Ventura et al. (US20160077933).
As per claim 9. Hashimoto in view of Chen and Brooks does not teach wherein the storage controller is configured to: manage free blocks included in each of nonvolatile memories of the plurality of storage devices as a set of shared free blocks shared by the plurality of storage devices; and when it is determined that the first storage device is to be removed and the additional storage device is connected to the storage controller, delete each of the free blocks of the first storage device from the set of the shared free blocks and add all of free blocks of the additional storage device to the set of the shared free blocks; however, wherein the storage controller is configured to: manage free blocks included in each of nonvolatile memories of the plurality of storage devices as a set of shared free blocks shared by the plurality of storage devices (Ventura: "Yet further, management of the data storage pool may utilize techniques in which parallelism is employed as part of adding or removing data storage devices from a data storage pool. For example, a plurality of data storage devices may be formatted in parallel using a plurality of threads and then added to the data storage pool as a single transaction. Similar techniques may also be employed for deleting data storage devices from the data storage pool" (paragraph 0020)); and when it is determined that the first storage device is to be removed and the additional storage device is connected to the storage controller, delete each of the free blocks of the first storage device from the set of the shared free blocks and add all of free blocks of the additional storage device to the set of the shared free blocks (Ventura: "Although addition of data storage devices 210 to a data storage pool 112 has been described, it should be readily apparent that these techniques involving parallelism and single transactions are equally applicable to removal of a plurality of data storage devices from the data storage pool. Continuing with the previous example, the added data storage devices may be utilized to replace existing data storage devices in the data storage pool 112. Consequently, the new devices are added first and metadata is redistributed. The devices to be removed may then be marked as retired, assignment of metadata may then be performed such that the metadata is removed from these marked devices, and parallelism through the use of threads may be employed to remove the retired devices from the data storage pool 112, reformatting of the devices, and so on. Thus, use of parallelism and single 
Hashimoto, Chen, Brooks, and Ventura are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto in view of Chen, and Brooks to include wherein the storage controller is configured to: manage free blocks included in each of nonvolatile memories of the plurality of storage devices as a set of shared free blocks shared by the plurality of storage devices; and when it is determined that the first storage device is to be removed and the additional storage device is connected to the storage controller, delete each of the free blocks of the first storage device from the set of the shared free blocks and add all of free blocks of the additional storage device to the set of the shared free blocks as taught by Ventura since doing so would provide the benefit of [Ventura: " FIG. 4 depicts a system 400 in an example implementation in which parallelism is employed by the pool manager module 114 in management of data storage devices within a data storage pool. When creating a data storage pool 112 or adding data storage devices 210 to an existing data storage pool using conventional techniques, a majority of time is spent formatting the data storage device 210 and performing transaction to add each of the data storage devices 210 to the data storage pool 112. In this example, however, parallelism may be employed to perform the formatting in parallel for pluralities of the data storage devices and then add those devices to the data storage pool via a single transaction, thereby reducing an amount of time it takes to create or add data storage devices 210 to a data storage pool 112" (paragraph 0040)].
Brooks, and Ventura for the benefit of creating the information processing system as specified in claim 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982) as applied to claim 1 above, and further in view of Peterson et al. (US20140207997).
As per claim 10. Hashimoto in view of Chen and Brooks does not teach wherein the storage controller is configured to send to the first storage device an erase command for instructing to perform [[an]] erase operations on each of blocks in a nonvolatile memory of the first storage device, when an amount of valid data in the first storage device has become zero; however, Peterson teaches wherein the storage controller is configured to send to the first storage device an erase command for instructing to perform [[an]] erase operations on each of blocks in a nonvolatile memory of the first storage device, when an amount of valid data in the first storage device has become zero (Peterson: "To improve the longevity of memory cells, modern storage systems may implement a log-structured storage to ensure that writes to cells are more evenly distributed across the storage to produce better wear leveling (as opposed to writing particular cells frequently while other cells go unused). When storing data using a log-structure storage, data may be written at an append point that starts at an initial portion in the storage and advances forward as writes are performed. Accordingly, when portions of data are updated, rather than overwriting those portions with the updated data, the previously stored portions of the data may instead be invalidated as updated versions of the data are written to the append point in the storage. The memory cells storing the invalid data may eventually be erased in order to permit the cells to be programmed to store subsequent   
Hashimoto, Chen, Brooks, and Peterson are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto in view of Chen, and Brooks to include wherein the storage controller is configured to send to the first storage device an erase command for instructing to perform [[an]] erase operations on each of blocks in a nonvolatile memory of the first storage device, when an amount of valid data in the first storage device has become zero as taught by Peterson since doing so would provide the benefit of [Peterson: "In some instances, a storage system may execute a groomer process that is responsible for identifying blocks of memory cells with invalid data and erasing those blocks. This identifying and erasing of blocks for subsequent reuse is sometimes referred to as “garbage collection" (paragraph 0006)].
Therefore, it would have been obvious to combine Hashimoto, Chen, Brooks, and Peterson for the benefit of creating the information processing system as specified in claim 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918), Brooks et al. (US10365982), and Peterson  as applied to claim 10 above, and further in view of Nishikubo et al. (US20170177235).
As per claim 11. Hashimoto in view of Chen, Brooks, and Peterson does not teach wherein the storage controller is configured to write predetermined data to each of the blocks where the erase operation is executed; however, Nishikubo teaches wherein the storage controller is configured to write predetermined data to each of the blocks where the erase operation is executed (Nishikubo: "After the data of the write target block B10 is thus saved to one or more copy destination blocks, the fill-up control unit 21 may write dummy data at least to the empty area of the write target block B10. At this time, the entire empty area of the write target block B10 is filled with dummy data, which means that all pages in the erased state are eliminated from the write target block B10. The dummy data means data that is not associated with any LBA. A predetermined write operation may be performed to write data (dummy data) to all pages of the write target block 810, as well as to the empty area of the same. Since the data from the host 2 written to the write target block 810 has already been saved, no problem will occur even if the data of the write target block B10 is destroyed by the predetermined write operation" (paragraph 0105)).
Hashimoto, Chen, Brooks, Peterson, and Nishikubo are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Hashimoto in view of Chen, Brooks, and Peterson to include wherein the storage controller is configured to write predetermined data to each of the blocks where the erase operation is executed as taught by Nishikubo since doing so 
Therefore, it would have been obvious to combine Hashimoto, Chen, Brooks, Peterson, and Nishikubo for the benefit of creating the information processing system as specified in claim 11.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160011818) in view of Chen (US20100217918) and Brooks et al. (US10365982) as applied to claim 1 above, and further in view of Nishikubo et al. (US20170177235).
As per claim 12. Hashimoto does not teach wherein the storage controller is configured to: manage mapping between the logical addresses and physical addresses indicative of physical storage locations in a storage system comprising the plurality of storage devices and the additional storage device, by using the address translation table; however, Chen teaches wherein the storage controller is configured to: manage mapping between the logical addresses and physical addresses indicative of physical storage locations in a storage system comprising the plurality of storage devices and the additional storage device, by using the address translation table (Chen: "An address link table records a mapping relationship between a plurality of logical addresses and a plurality of physical addresses of the flash memory 108. The controller 106 can therefore map logical addresses received from the host 102 to physical addresses according to the address link table. The address link table us initialized and modified by the controller 106. In one embodiment, the address link table is stored in the flash memory 108. In another embodiment, the address link table is stored in registers of the controller 106" (paragraph 0023)). 
Hashimoto in view of Chen does not teach every time one of blocks of a nonvolatile memory in the first storage device becomes a block including no valid data by the first processing, send to the first storage device an erase command for instructing to perform an erase operation on the block including no valid data; however, Nishikubo teaches every time one of blocks of a nonvolatile memory in the first storage device becomes a block including no valid data by the first processing, send to the first storage device an erase command for instructing to perform an erase operation on the block including no valid data (Nishikubo: "After the data of the write target block B10 is thus saved to one or more copy destination blocks, the fill-up control unit 21 may write dummy data at least to the empty area of the write target block B10. At this time, the entire empty area of the write target block B10 is filled with dummy data, which means that all pages in the erased state are eliminated from the write target block B10. The dummy data means data that is not associated with any LBA. A predetermined write operation may be performed to write data (dummy data) to all pages of the write target block 810, as well as to the empty area of the same. Since the data from the  
As per claim 13. Hashimoto does not teach wherein the storage controller is configured to write, every time the erase operation on the block of the nonvolatile memory in the first storage device is executed, predetermined data to the block where the erase operation is executed; however, Nishikubo teaches wherein the storage controller is configured to write, every time the erase operation on the block of the nonvolatile memory in the first storage device is executed, predetermined data to the block where the erase operation is executed (Nishikubo: "After the data of the write target block B10 is thus saved to one or more copy destination blocks, the fill-up control unit 21 may write dummy data at least to the empty area of the write target block B10. At this time, the entire empty area of the write target block B10 is filled with dummy data, which means that all pages in the erased state are eliminated from the write target block B10. The dummy data means data that is not associated with any LBA. A predetermined write operation may be performed to write data (dummy data) to all pages of the write target block 810, as well as to the empty area of the same. Since the data from the host 2 written to the write target block 810 has already been saved, no problem will occur even if the data of the write target block B10 is destroyed by the predetermined write operation" (paragraph 0105)).
Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 10/20/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that the combination of Hashimoto, Chen, and Juenemann fails to disclose the amended subject matter of in claim 1, specifically: “in response to receiving, from the host, first subsequent write requestsdesignating logical addresses corresponding to data portions already written to the first storage device, (4) first processing of writing update data portions corresponding to the data portions already written to the first storage device, to any storage device selected from the additional storage device and remaining one or more storage devices of the plurality of storage devices except for the first storage device execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to2 Application No. 16/353,274 Reply to Office Action of July 28, 2020the remaining one or more storage devices, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to any storage device selected from the remaining one or more storage devices and the additional storage device”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Hashimoto, Chen, and Brooks (US10365982) above: (Brooks: "In the example method depicted in FIG. 4, identifying (402), for a dataset (412), a plurality of storage systems (414, 424, 428) across which 
In Applicant’s arguments, Applicant states that the combination of Hashimoto, Chen, and Juenemann fails to disclose the amended subject matter of in claim 14, specifically: “execute, in response to receiving, from the host, first subsequent write requests designating logical addresses corresponding to data portions already written to the first storage device, first processing of writing update data portions corresponding to the data portions already written to the first storage device, to the additional storage device; execute, in response to receiving, from the host, second subsequent write requests designating logical addresses corresponding to data portions already written to7 Application No. 16/353,274 Reply to Office Action of July 28, 2020remaining one or more storage devices of the plurality of storage devices except for the first storage device, second processing of writing update data portions corresponding to the data portions already written to the remaining one or more storage devices, to the additional storage device; and after free regions are allocated in the remaining one or more storage devices by the second write processing, execute, in response to receiving, from the host, further subsequent write requests, the further subsequent write requests including write requests designating logical addresses corresponding to data portions already written to the first storage device and write requests designating logical addresses corresponding to data portions already written to the remaining one or more storage devices, third processing of writing update data portions corresponding to the data portions already written to the first storage device and update data portions corresponding to data portions already written to the remaining one or more storage devices, to the remaining one or more storage devices”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Hashimoto, Chen, and Brooks (US10365982) above: (Brooks: "In the example method depicted in FIG. 4, identifying (402), for a dataset (412), a plurality of storage systems (414, 424, 428) across which the dataset (412) will be synchronously replicated may be carried out, for example, by examining a pod definition or similar data structure that associates a dataset (412) with one or more storage systems (414, 424, 428) which nominally store that dataset (412). A ‘pod’, as the term is used here and throughout the remainder of the present application, may be embodied as a management entity that represents a dataset, a set of managed objects and management operations, a set of access operations to modify or read the dataset, and a plurality of storage systems. Such management operations may modify or query managed objects equivalently through any of the storage systems, where access operations to read or modify the dataset operate equivalently through any of the storage systems. Each storage system may store a separate copy of the dataset as a proper subset of the datasets stored and advertised for use by the storage system, where operations to modify managed objects or the dataset performed and completed through any one storage system are reflected in subsequent management objects to query the pod or subsequent access operations to read the dataset. Additional details regarding a ‘pod’ may be found in previously filed provisional patent application No. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/20/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-16 have received an action on the merits and are subject to a final rejection.
    b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/K.L./Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135